DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, drawn to a plant containment structure in the reply filed on 03/02/2022 is acknowledged.
Claims 11-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of positioning a containment system in a pot and method of growing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient porosity” in claim 2 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term sufficient porosity is unclear as it does not give a percentage or further detail as to how much porosity is sufficient for reducing root deformation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosby (US 20120073195 A1).	
Regarding claim 1, Crosby teaches a planting system comprising a containment structure (38, 
see fig 4) comprising a bottom surface (see fig 4) a continuous side wall (see sidewall in fig 4) extending from the bottom surface wherein the continuous side wall has a plurality of apertures (apertures 14, see figs 1 and 4) and an open end (see top opening in fig 4), and a porous flexible structure (bag 36) having an opening  configured to be positioned within and conform to an interior of the containment structure (see fig 4) wherein the porous flexible structure permits roots to traverse the porous flexible structure and the apertures in the containment structure (see figs 5 and 6).

	Regarding claim 2, Crosby teaches the planting system of claim 1, wherein the porous flexible structure (bags made from needle-punched, spun bound, non-woven polypropylene, para 0002) has sufficient porosity to reduce root deformation during the growth of a plant within the flexible structure (see figs 5 and 6).

Regarding claim 4, Crosby teaches the planting system of claim 1, further comprising a retention structure (22).

Regarding claim 5, Crosby teaches the planting system of claim 4, wherein the retention structure comprises a plurality of extensions (22, see figs 1, 2 and 5) from an opening of the containment structure.

Regarding claim 6, Crosby teaches the planting system of claim 5, further comprising handles (handles 22).

Regarding claim 7, Crosby teaches the planting system of claim 1, further comprising a removal structure operable (22) to facilitate the removal of the containment system.

Regarding claim 8, Crosby teaches the planting system of claim 1, further comprising a removal system (22).

Regarding claim 10, Crosby teaches the planting system of claim 1, wherein at least one of the 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar landscape or connector systems. Specifically, Banhagel (US-20080028678-A1) teaches perforations for easy removal of a pot prior to planting without damaging the roots or root ball. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642